Motion referred to the court that rendered the decision. Present — Close, P. J., Hagarty, Johnston and Adel, JJ.; Lewis, J., not voting. Motion for reargument granted and upon reargument the order dated October 27, 1944, resettling an order dated October 24, 1944, is reversed on the law and the facts, without costs, and the matter is remitted to Special Term for hearing before the justice who made the order appealed from, and for determination on the facts to be adduced at such hearing. Close, P. J., Hagarty, Johnston and Aldrich, JJ., concur; Carswell. J., dissents and votes to affirm. [See 268 App. Div. 1053.]